DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 8-13, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okamoto et al. (U.S. 2015/0364373).
Regarding Claim 1, Okamoto et al. discloses a packaged component having a first surface and an opposite second surface, the packaged component comprising: 
a first element having a first surface and an opposite second surface (first element 130, Figure 19); 
a second element having a first surface and an opposite second surface (second element 120, Figure 19); and 
a third element electrically connecting a portion of the first element to a portion of the second element (third element 162, Figure 19), 

wherein the second surface of the second element is adjacent to the second surface of the packaged component (packaged component 174, second element 120, Figure 19), 
wherein a first distance measured in a direction normal to the first surface of the first element to the second surface of the first element is greater than or equal to a second distance from a plane through the second surface of the first element to a plane through the second surface of the second element (first element 130, second element 120, Figure 19).  
Regarding Claim 2, Okamoto et al. further discloses that the second surface of the first element and the second surface of the second element are substantially co-planar (first element 130, second element 120, Figure 19).
Regarding Claim 3, Okamoto et al. further discloses that the second surface of the first element and the second surface of the second element form portions of the second surface of the packaged component (packaged component 174, first element 130, second element 120, Figure 19).  
Regarding Claim 5, Okamoto et al. further discloses that the second element is a semiconductor base chip (chip 120, Figure 19).  
Regarding Claim 8, Okamoto et al. further discloses an encapsulating element covering portions of the first element, the second element, and the third element (encapsulating element 151, Figure 19).  
Regarding Claim 9, Okamoto et al. further discloses that the third element electrically connects a portion of the first surface of the first element to a portion of the first surface of the second element (first element 130, second element 120, third element 162, Figure 19).  
Regarding Claim 10, Okamoto et al. discloses a packaged component having a first surface and an opposite second surface, the packaged component comprising: 
a first electrically-conductive element having a first surface and an opposite second surface (first electrically-conductive element 130, Figure 19); 
a semiconductor element having a first surface and an opposite second surface (semiconductor element 120, Figure 19); and 
a second electrically-conductive element connecting the first electrically-conductive element to the semiconductor element (second electrically-conductive component 162, Figure 19), 
wherein a first distance from the second surface of the first electrically-conductive element to the first surface of the first electrically-conductive element is greater than or equal to a second distance from a plane through the second surface of the first electrically-conductive element to a plane through the second surface of the semiconductor element, wherein the first distance is measured in a direction normal to the first surface of the first electrically-conductive element to the second surface of the first electrically-conductive element (first electrically-conductive element 130, semiconductor element 120, Figure 19).  
Regarding Claim 11, Okamoto et al. further discloses that the second surface of the first electrically-conductive element is adjacent to the second surface of the packaged 
Regarding Claim 12, Okamoto et al. further discloses that the second surface of the first electrically-conductive element and the second surface of the semiconductor element are substantially co-planar (first electrically-conductive element 130, semiconductor element 120, Figure 19).  
Regarding Claim 13, Okamoto et al. further discloses that the second surface of the first electrically-conductive element and the second surface of the semiconductor element form portions of the second surface of the packaged component (packaged component 174, first electrically-conductive element 130, semiconductor element 120, Figure 19).  
Regarding Claim 17, Okamoto et al. discloses a system comprising a power source and component coupled to the power source, the component including: 
a first element having a first surface and an opposite second surface (first element 130, Figure 19); Application No. 16/605,7354 Examiner: BOYLE 
Docket No. 20.P007USArt Unit: 2816a second element having a first surface and an opposite second surface second element 120, Figure 19); and 
a third element electrically connecting a portion of the first element to a portion of the second element (third element 162, Figure 19), 
wherein the second surface of the first element is adjacent to a second surface of the packaged component (first element 130, packaged component 174, Figure 19); and 

wherein a first distance measured in a direction normal to the first surface of the first element to the second surface of the first element is greater than or equal to a second distance from a plane through the second surface of the first element to a plane through the second surface of the second element (first element 130, second element 120, Figure 19).  
Regarding Claim 18, Okamoto et al. further discloses that the second surface of the first element and the second surface of the second element are substantially co-planar; and wherein the second surface of the first element and the second surface of the second element form portions of the second surface of the packaged component (first element 130, second element 120, packaged component 174, Figure 19).  
Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (U.S. 2013/0062783).
Regarding Claim 1, Lin discloses a packaged component having a first surface and an opposite second surface, the packaged component comprising: 
a first element having a first surface and an opposite second surface (first element 46 or 41, Figure 4a); 
a second element having a first surface and an opposite second surface (second element 42 Figure 4a); and 
a third element electrically connecting a portion of the first element to a portion of the second element (third element 44 or 43, Figure 4a), 

wherein the second surface of the second element is adjacent to the second surface of the packaged component (packaged component 4, second element 42, Figure 4a), 
wherein a first distance measured in a direction normal to the first surface of the first element to the second surface of the first element is greater than or equal to a second distance from a plane through the second surface of the first element to a plane through the second surface of the second element (first element 46 or 41, second element 42, Figure 4a).  
Regarding Claim 2, Lin further discloses that the second surface of the first element and the second surface of the second element are substantially co-planar (first element 46 or 41, second element 44, Figure 4a).
Regarding Claim 3, Lin further discloses that the second surface of the first element and the second surface of the second element form portions of the second surface of the packaged component (packaged component 4, first element 46, second element 42, Figure 4a. Please note that the clam language does not require that the second surface alone forms a portion of the second surface of the packaged component).  
Regarding Claim 4, Lin further discloses that the first element is a portion of a lead-frame (lead frame 46, Figure 4a).  
Regarding Claim 5, Lin further discloses that the second element is a semiconductor base chip (chip 42, Figure 4a).  
Regarding Claim 6, Lin further disclosesApplication No. 16/605,7352 Examiner: BOYLE Docket No. 20.P007USArt Unit: 2816a fourth element mounted on the first surface of the second element and electrically connected to one or more portions of the first surface of the second element (fourth element 43, Figure 4a).  
Regarding Claim 7, Lin further discloses that the fourth element is electrically connected to the one or more portions of the first surface of the second element through one or more respectively corresponding electrically-conductive structures (electrically-conductive structures 44, Figures 4a and 4b).  
Regarding Claim 8, Lin further discloses an encapsulating element covering portions of the first element, the second element, and the third element (encapsulating element 47, Figure 4a).  
Regarding Claim 9, Lin further discloses that the third element electrically connects a portion of the first surface of the first element to a portion of the first surface of the second element (first element 46 or 41, second element 42, third element 44 or 43, Figure 4a).  
Regarding Claim 10, Lin discloses a packaged component having a first surface and an opposite second surface, the packaged component comprising: 
a first electrically-conductive element having a first surface and an opposite second surface (first electrically-conductive element 46 or 41, Figure 4a); 
a semiconductor element having a first surface and an opposite second surface (semiconductor element 42, Figure 4a); and 

wherein a first distance from the second surface of the first electrically-conductive element to the first surface of the first electrically-conductive element is greater than or equal to a second distance from a plane through the second surface of the first electrically-conductive element to a plane through the second surface of the semiconductor element, wherein the first distance is measured in a direction normal to the first surface of the first electrically-conductive element to the second surface of the first electrically-conductive element (first electrically-conductive element 46 or 41, semiconductor element 42, Figure 4a).  
Regarding Claim 11, Lin further discloses that the second surface of the first electrically-conductive element is adjacent to the second surface of the packaged component; and wherein the second surface of the semiconductor element is adjacent to the second surface of the packaged component (packaged component 4, first electrically-conductive element 46 or 41, Figure 4a).  
Regarding Claim 12, Lin further discloses that the second surface of the first electrically-conductive element and the second surface of the semiconductor element are substantially co-planar (first electrically-conductive element 46 or 41, semiconductor element 42, Figure 4a).  
Regarding Claim 13, Lin further discloses that the second surface of the first electrically-conductive element and the second surface of the semiconductor element form portions of the second surface of the packaged component (packaged component 
Regarding Claim 14, Lin further discloses that the semiconductor element is a first semiconductor element, the packaged component comprising: a second semiconductor element mounted on the first surface of the first semiconductor element and electrically connected to one or more portions of the first surface of the first semiconductor element (second semiconductor element 43, Figure 4a).  
Regarding Claim 15, Lin further discloses that the second semiconductor element is electrically connected to the one or more portions of the first surface of the first semiconductor element through one or more respectively corresponding electrically-conductive structures (electrically-conductive structures 44, Figures 4a and 4b).  
Regarding Claim 16, Lin further discloses an encapsulating element covering portions of the first electrically-conductive element, the semiconductor element, and the second electrically-conductive element (encapsulating element 47, Figure 4a).  
Regarding Claim 17, Lin discloses a system comprising a power source and component coupled to the power source, the component including: 
a first element having a first surface and an opposite second surface (first element 46 or 41, Figure 4a); Application No. 16/605,7354 Examiner: BOYLE 
Docket No. 20.P007USArt Unit: 2816a second element having a first surface and an opposite second surface second element 42, Figure 4a); and 
a third element electrically connecting a portion of the first element to a portion of the second element (third element 44 or 43, Figure 4a), 

wherein the second surface of the second element is adjacent to the second surface of the packaged component (second element 42, packaged component 4, Figure 4a), 
wherein a first distance measured in a direction normal to the first surface of the first element to the second surface of the first element is greater than or equal to a second distance from a plane through the second surface of the first element to a plane through the second surface of the second element (first element 46 or 41, second element 42, Figure 4a).  
Regarding Claim 18, Lin further discloses that the second surface of the first element and the second surface of the second element are substantially co-planar; and wherein the second surface of the first element and the second surface of the second element form portions of the second surface of the packaged component (packaged component 4, first element 46, second element 42, Figure 4a. Please note that the clam language does not require that the second surface alone forms a portion of the second surface of the packaged component).  
Regarding Claim 19, Lin further discloses an encapsulating element covering portions of the first element, the second element, and the third element, wherein the first element is a portion of a lead-frame (encapsulation 47, first element 46, Figure 4a); wherein the second element is a semiconductor base chip (second element 42, Figure 4a); and wherein the third element electrically connects a portion of the first surface of the 
Regarding Claim 20, Lin further discloses a fourth element mounted on the first surface of the second element and electrically connected to one or more portions of the first surface of the second element, wherein the fourth element is electrically connected to the one or more portions of the first surface of the second element through one or more respectively corresponding electrically-conductive structures (fourth element 43, electrically-conductive structures 44, Figures 4a and 4b).

Response to Arguments
Applicant’s arguments with respect to claims 1, 10, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Abbigale Boyle whose telephone number is 571-270-7919.  The Examiner can normally be reached from 11 A.M to 7 P.M., Monday through Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Zandra Smith, can be reached at 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance form a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


					Abbigale Boyle 
Examiner, Art Unit 2816

/MARK W TORNOW/Primary Examiner, Art Unit 2891